Citation Nr: 1828746	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-35 451 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right (other than knee or ankle) leg disability, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to December 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

[The Veteran's substantive appeal also included a claim for service connection for a lumbar spine disability; an August 2015 rating decision granted service connection for lumbar osteoarthritis, resolving that matter.]


FINDINGS OF FACT

1.  A current chronic right leg disability is not shown.

2.  From the June 12, 2014 date of a VA examination, but not earlier, the Veteran's residuals of a right ankle sprain are reasonably shown to have been manifested by limitation of motion approximating "marked"; the ankle is not ankylosed.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  A "staged" increased (to 20 percent) rating is warranted for residuals of a right ankle sprain from June 12, 2014, but not earlier.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5271 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in October 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection for a right leg disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  38 C.F.R. § 3.310(a)(b).

The Veteran contends that he has a right leg disability secondary to his service-connected residuals of a right ankle sprain.  He contends that his right ankle injury has led to other joint pains, and he has constant pain in his right knee and the knee occasionally gives out on him.  His STRs are silent for any complaint, finding, treatment, or diagnosis of a right leg other than foot, ankle, or knee disability  On October 1986 service separation examination, the lower extremities were normal on clinical evaluation; in a contemporaneous report of medical history, he reported symptoms of the left leg, left ankle, right ankle, and a corn on the right foot; he denied any history of arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or "trick" or locked knee.  

Postservice medical evidence show treatment for right ankle, foot, and knee disabilities; it is silent for complaint, finding, treatment, or diagnosis of any other right leg disability.  

The Veteran has established service connection for bilateral pes planus, residuals of a right ankle sprain, and right knee strain as secondary to residuals of right ankle sprain.

The threshold requirement that must be met with respect to this claim (as with any seeking service connection) is that there must be competent evidence that the Veteran currently has (during the pendency of the claim has had) the disability for which service connection is sought (a chronic right leg disability).  See 38 U.S.C. § 1131.  The record does not include any such evidence.  Treatment records do not show a diagnosis of, or treatment for, any chronic right leg disability other than the service connected right knee, ankle, and foot disabilities.  Such disability simply is not shown.

The Veteran has not identified any physician who has given him a confirmed diagnosis of a right leg disability, or who provides him treatment for any such disability.  Accordingly, he has not presented a valid claim of service connection for a right leg disability, and the appeal in the matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  [The Veteran is advised that a future diagnosis of a right leg disability may be considered new evidence sufficient to reopen the claim.]

Increased rating for residuals of right ankle sprain

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation over the life span of the claim, warranting the assignment of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  In a claim for increase the relevant temporal focus is on the state of the disability from one year preceding the filing of the claim to the present.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran's right ankle sprain is rated under Code 5271 (for limitation of ankle motion).  Under Code 5271, a 10 percent rating is assigned for moderate limited motion of the ankle, and a 20 percent rating is assigned for marked limited motion of the ankle.  Ankle disability may alternatively be rated under criteria in Codes 5270 (for ankylosis of the ankle) and 5272 through 5274 (for ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy).  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On January 2012 VA examination, the Veteran reported persistent right ankle pain and stiffness, pain getting into and out of a forklift in his job in a box factory, swelling at times, and increased pain with climbing stairs and crouching.  He had not had surgery on the joint.  Plantar flexion was to 35 degrees with painful motion beginning at 20 degrees, and dorsiflexion was to 15 degrees with painful motion beginning at 10 degrees.  Following repetitive use testing, plantar flexion was to 30 degrees and dorsiflexion was to 10 degrees; functional impairment after repetitive use included less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  There was localized tenderness or pain on palpation of the joint/soft tissue.  Muscle strength testing was 5/5.  Anterior drawer test and talar tilt test were negative.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  He used no assistive devices.  Regarding the right ankle disability's impact on the Veteran's ability to work, the examiner opined that repetitive ladders and stairs were not feasible but could be done occasionally as could squatting (occasionally), and prolonged standing and walking caused increased right ankle pain.

Based on this evidence, the February 2012 rating decision on appeal granted a 10 percent rating for residuals of right ankle sprain, effective October 25, 2011, the date VA received the claim for an increased rating.

On June 12, 2014 VA examination, the Veteran reported periodic right foot pain at work.  Plantar flexion of the ankle was to 20 degrees and dorsiflexion was to 10 degrees, with no objective evidence of painful motion.  Following repetitive use testing, plantar flexion was to 20 degrees and dorsiflexion was to 10 degrees.  There was no functional impairment following repetitive use testing.  On range of motion examination, he stiffened his foot, and the examiner opined that the range of motion may not be fit for rating.  The Veteran did not report flare-ups.  There was no localized tenderness or pain on palpation of the ankle.  Muscle strength testing was 5/5.  Anterior drawer test and talar tilt test were negative.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  He did not use assistive devices.  The examiner opined that the Veteran's ankle condition does not impact his ability to work in the records office.

On March 2015 VA examination, the Veteran reported more stiffness and pain with range of motion.  He had not had surgery or injections of the right ankle.  He reported wearing out the lateral aspect of his heel on the right which increased the tendency for the ankle to roll inwards, causing pain.  He reported needing new footwear about every six months because of the right shoe heel problem, and he usually wore high top boots for ankle stability.  He reported that the right ankle swelled often with flares, for which he took Tylenol.  He reported more ankle pain with repetitive crouching and squatting and repetitive stair climbing.  Plantar flexion of the right ankle was from 0 to 30 degrees and dorsiflexion was from 0 to 5 degrees; the range of motion itself contributed to a functional loss because he had more difficulty crouching, squatting, and climbing stairs.  Pain was noted on examination and caused functional loss.  There was no evidence of pain with weight bearing.  The lateral collateral ligament was tender to moderate palpation.  On repetitive use testing, plantar flexion was to 35 degrees and dorsiflexion was to 10 degrees, with additional loss of function or range of motion due to pain and fatigue.  Although the examination was not conducted during a flare-up, the examiner opined that the examination supported the Veteran's statements describing functional loss during flare-ups, with pain and fatigue significantly limiting functional ability.  Additional contributing factors of disability included swelling and deformity; there was notable deformity with bony prominence of the lateral malleolus.  Muscle strength testing was 5/5.  There was no ankylosis of the ankle.  Ankle instability or dislocation was not suspected.  There was no objective evidence of crepitus.  The examiner opined that the Veteran's right ankle disability impacts his ability to perform occupational tasks in that repetitive stairs and crouching would prove difficult.

On September 2016 VA examination, the Veteran reported that his ankle pain was getting worse and now affected his right knee and hip.  He reported occasional ankle flare ups with swelling.  Plantar flexion of the right ankle was from 0 to 15 degrees and dorsiflexion was from 0 to 10 degrees.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing.  There was pain with palpation to just below the lateral malleolus.  There was no objective evidence of crepitus.  There was no additional loss of function or range of motion after repetitive use.  Additional contributing factors of disability included less movement than normal, disturbance of locomotion, and interference with standing, with the examiner noting that the Veteran walks with a shift of weight to the left.  Muscle strength testing was 5/5 and there was no ankylosis of the joint.  Ankle instability or dislocation was not suspected.  The Veteran was noted to have bilateral shin splints that do not affect the range of motion of the ankle.  He reported regular use of a lace up ankle brace whenever he is walking.  X-rays showed moderate tibiotalar joint degenerative changes, and corticated osseous fragment overlying the lateral joint space which may represent an intra-articular loose body.  The examiner opined that the ankle disability impacts the Veteran's ability to perform occupational tasks in that he is in pain at work but does not take sick leave for this.

On March 2018 VA examination, the Veteran reported that his ankle swells up sometimes and he has neuropathy and shooting pain.  He denied surgery, hospitalization, or steroid injection for the ankle.  He denied flare ups of the ankle.  Plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees; pain was noted on exam but did not result in or cause functional loss.  There was evidence of pain on passive range of motion testing.  There was evidence of pain with weight bearing and when the joint is used in non weight bearing.  There was no evidence of crepitus or of localized tenderness or pain on palpation of the joint.  There was no additional loss of function or range of motion after three repetitions.  An additional contributing factor of disability was disturbance of locomotion.  Muscle strength testing was 5/5.  There was no ankylosis of the ankle.  Ankle instability or dislocation was suspected; however, anterior drawer and talar tilt tests were negative.  He reported occasional use of a brace.  The examiner opined that the Veteran's right ankle disability impacts his ability to perform occupational tasks in that he has difficulty with prolonged walking and standing.

Additional VA treatment records throughout the appeal period show symptoms similar to those found on contemporaneous VA examinations and in records described above.  

At the outset, the Board notes that Codes 5270, 5272, 5273, and 5274 do not have applicability in this matter, as there is no evidence that the right ankle, subastragalar joint, or tarsal joint are ankylosed, that there is malunion of the os calcis or astragalus, or that the Veteran underwent astragalectomy (i.e., the pathology addressed by those Codes).

Upon longitudinal review of the record the Board finds that the overall record reasonably supports that from the June 12, 2014 date of a VA examination, but not earlier, right ankle impairment demonstrated is reasonably shown to exceed the moderate level reflected by a 10 percent rating and to approximate the "marked" level associated with a 20 percent rating, warranting a staged increased to 20 percent rating from the June 12, 2014 examination date.  See 38 C.F.R. § 4.7.

The Board notes that the ranges of motion found on examinations do not appear to reflect fully a marked limitation of motion.  However, those findings must be viewed in light of the overall findings.  Notably, the examinations also found that there was pain on motion.  From the June 12, 2014 examination date functional limitations due to the ankle disability are shown to have increased.  The last previous examination found that such functions as climbing ladders and stairs could occasionally be done (albeit were not recommended).  The June 2014 examiner did not find continuing ability to engage in such activities.  Significantly, the record reflects that he apparently was no longer engaging in the strenuous tasks such as operating a forklift, but had progressed to sedentary employment (which reasonably was found to not be affected.  

Considering the VA examination findings along with the Veteran's own descriptions of his limitations due to the disability, the Board finds that the level of impairment due to the Veteran's right ankle disability is shown to from June 12, 2014, but not earlier, have exceeded moderate limitation of motion and to have approximated "marked", warranting a staged (to 20 percent) rating from the June 12, 2014 examination date.  See 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether a further (above 20 percent) increase in the rating may be warranted.  As a further increase would require ankylosis in plantar flexion or dorsiflexion, and ankylosis of the ankle has not been found, a rating in excess of 20 percent is not warranted
ORDER

Service connection for a right leg disability, to include as secondary to a service-connected disability, is denied.

A 20 percent "staged" increased rating is granted for the Veteran's residuals of right ankle sprain from June 12, 2014, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


